

Exhibit 10.39


 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated and effective as of February
24, 2014, is by and between TREEHOUSE FOODS, INC., a Delaware corporation (the
“Company”) and CHRISTOPHER D. SLIVA (the “Executive”).
 
WITNESSETH:


WHEREAS, the parties desire to enter into this Agreement embodying the terms of
the continued employment of Executive by the Company.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Company and
Executive hereby agree as follows:


 
1. Employment. Upon the terms and subject to the conditions of this Agreement
and, unless earlier terminated as provided in Section 6, the Company hereby
employs Executive and Executive hereby accepts employment by the Company for the
period commencing on the date hereof (the “Commencement Date”) and ending on the
third anniversary of the Commencement Date; provided, however that the term of
this Agreement shall automatically be extended for one additional year on the
third anniversary of the Commencement Date and each subsequent anniversary
thereof unless not less than 90 days prior to such anniversary date either party
shall give the other written notice that he or it does not want the term to
extend as of such anniversary date. The period during which Executive is
employed pursuant to this Agreement shall be referred to herein as the
“Employment Period.”
 
2. Position and Duties. During the Employment Period, Executive shall serve as
the Executive Vice President of the Company and in such other position or
positions with the Company and its majority-owned subsidiaries consistent with
the foregoing position as the Board of Directors of the Company (the “Board”)
may specify or the Company and Executive may mutually agree upon from time to
time. During the Employment Period, Executive shall have the duties,
responsibilities and obligations customarily assigned to individuals at
comparable publicly traded companies serving in the position or positions in
which Executive serves hereunder. Executive shall devote substantially all his
business time to the services required of him hereunder, except for vacation
time and reasonable periods of absence due to sickness, personal injury or other
disability, and shall perform such services to the best of his abilities.
Subject to the provisions of Section 7, nothing herein shall preclude Executive
from (i) engaging in charitable activities and community affairs, (ii) managing
his personal investments and affairs or (iii) serving on the board of directors
or other governing body of any corporate or other business entity, so long as
such service is not in violation of the covenants contained in Section 7 or the
governance principles established for the Company by the Board, as in effect
from time to time, provided that in no event may such activities, either
individually or in the aggregate, materially interfere with the proper
performance of Executive’s duties and responsibilities hereunder.  
 
3. Place of Performance. The Company has its headquarters office in the Chicago,
Illinois metropolitan area (currently, Oak Brook, Illinois) at which Executive
shall have his principal office.
 
4. Compensation.
 
(a) Base Salary. As of the Commencement Date, the Company shall pay Executive a
base salary at the annual rate of $514,000. The Board shall review Executive’s
base salary no less frequently than annually and may increase such base salary
in its discretion. The amount of annual base salary payable under this Section
4(a) shall be reduced, however, to the extent Executive elects to defer such
salary under the terms of any deferred compensation or savings plan or
arrangement maintained or established by the Company or any of its subsidiaries.
Executive’s annual base salary payable hereunder, including any increased annual
base salary, without reduction for any amounts deferred as described above, is
referred to herein as “Base Salary”. The Company shall pay Executive the portion
of his Base Salary not deferred in accordance with its standard payroll
practices, but no less frequently than in equal monthly installments.
 
(b) Incentive Compensation. For each full calendar year during the Employment
Period, Executive shall be eligible to receive an annual incentive bonus from
the Company, with a target bonus opportunity of not less than 70% of his Base
Salary which will be payable, if at all, upon the achievement by Executive
and/or the Company of performance objectives to be established by the Board in
consultation with the Company’s Chief Executive Officer and communicated to
Executive during the first quarter of such year (the “Incentive Compensation”).
Without limiting the generality of the foregoing, the actual amount payable to
Executive in respect of the Incentive Compensation may be more or less than the
targeted opportunity (including zero) based on the actual results against the
pre-established performance objectives. Such Incentive Compensation shall be
paid at such time and in such manner as set forth in the relevant underlying
annual incentive compensation plan document, as in effect from time to time.
 
5. Benefits, Perquisites and Expenses.
 
(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in:
 
(i) each welfare benefit plan sponsored or maintained by the Company for its
senior executive officers, including, without limitation, each group life,
hospitalization, medical, dental, health, accident or disability insurance or
similar plan or program of the Company; and
 
(ii) each pension, profit sharing, retirement, deferred compensation or savings
plan sponsored or maintained by the Company for its senior executive officers,
 
in each case, whether now existing or established hereafter, in accordance with
the generally applicable provisions thereof, as the same may be amended from
time to time.
 
(b) Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other senior executive
officers of the Company in accordance with the then current policies, practices
and underlying program of the Company.  
 
(c) Business Expenses. During the Employment Period, the Company shall pay or
reimburse Executive for all reasonable expenses incurred or paid by Executive in
the performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require and
payable or reimbursable in accordance with the generally applicable policies and
procedures of the Company.
 
(d) Indemnification. The Company agrees that if Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee of the Company or any
subsidiary or affiliate thereof, or is or was serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including,
in each case, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Executive’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Executive shall
be indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation or by-laws
or resolutions of the Board or, if greater, by the laws of the State of
Delaware, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, and such indemnification shall continue as to Executive
even if he has ceased to be a director, officer, member, employee or agent of
the Company or other entity and shall inure to the benefit of Executive’s heirs,
executors and administrators. If Executive serves as a director, officer,
member, partner, employee or agent of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise (including, in
each case, service with respect to employee benefit plans) which is a subsidiary
or affiliate of the Company, it shall be presumed for purposes of this Section
6(d) that Executive serves or served in such capacity at the request of the
Company. The Company shall advance to Executive all reasonable costs and
expenses incurred by him in connection with a Proceeding within 30 days after
receipt by the Company of a written request for such advance. Such request shall
include an undertaking by Executive to repay the amount of such advance, if it
shall ultimately be determined that he is not entitled to be indemnified against
such costs and expenses. The Company agrees to continue and maintain a
directors’ and officers’ liability insurance policy covering Executive to the
extent the Company provides such coverage for its other executive officers or
directors.
 
6. Termination of Employment.
 
(a) Early Termination of the Employment Period. Notwithstanding Section 1, the
Employment Period shall end upon the earliest to occur of:
 
(i) a termination of Executive’s employment on account of Executive’s death;
 
(ii) a Termination due to Disability;
 
(iii) a Termination for Cause;
 
(iv) a Termination Without Cause;
 
(v) a Termination for Good Reason;,  
 
(vi) a Termination due to Retirement; or
 
(vii) a Voluntary Termination.
 
(b) Termination Due to Death or Disability. In the event that Executive’s
employment hereunder terminates due to his death or as a result of a Termination
due to Disability (as defined below), no termination benefits shall be payable
to or in respect of Executive except as provided in Section 6(e). For purposes
of this Agreement, “Termination due to Disability” means a termination of
Executive’s employment upon written notice from the Company because Executive
has been incapable, regardless of any reasonable accommodation by the Company,
of substantially fulfilling the positions, duties, responsibilities and
obligations set forth in this Agreement because of physical, mental or emotional
incapacity resulting from injury, sickness or disease for a period of more than:
 
(i) four consecutive months; or
 
(ii) an aggregate of six months in any twelve month period.
 
Any question as to the existence or extent of Executive’s disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician jointly selected by the Company and Executive. If the
Company and Executive cannot agree on the physician to make the determination,
then the Company and Executive shall each select a physician and those
physicians shall jointly select a third physician, who shall make the
determination. The determination of any such physician shall be final and
conclusive for all purposes of this Agreement. Executive or his legal
representative or any adult member of his immediate family shall have the right
to present to such physician such information and arguments as to Executive’s
disability as he, she or they deem appropriate, including the opinion of
Executive’s personal physician.
 
(c) Termination by the Company. The Company may terminate Executive’s employment
with the Company with or without Cause. “Termination for Cause” means a
termination of Executive’s employment by the Company due to Cause. “Cause”
means:
 
(i) Executive’s conviction of a felony or the entering by Executive of a plea of
nolo contendere to a felony charge;
 
(ii) Executive’s gross neglect or willful and intentional gross misconduct in
the performance of, or willful, substantial and continual refusal by Executive
in breach of this Agreement to perform, the duties, responsibilities or
obligations assigned to Executive pursuant to the terms hereof;
 
(iii) any material breach by Executive of Section 7 of this Agreement; or
 
(iv) a material breach by Executive of the Code of Ethics applicable to the
Company’s employees, as in effect from time to time;
 
provided, however, that no act or omission shall constitute “Cause” for purposes
of this Agreement unless the Board provides Executive, within 90 days of the
Board learning of such act or acts or failure or failures to act:  
 
(A) written notice of the intention to terminate him for Cause, which notice
states in detail clearly and fully the particular act or acts or failure or
failures to act that constitute the grounds on which the Board reasonably
believes in good faith constitutes “Cause”; and
 
(B) an opportunity, within thirty (30) days following Executive’s receipt of
such notice, to meet in person with the Board to explain or defend the alleged
act or acts or failure or failures to act relied upon by the Board and, to the
extent such cure is possible, to cure such act or acts or failure or failures to
act.
 
If such conduct is cured to the reasonable satisfaction of the Board, such
notice of termination shall be revoked. Further, no act or acts or failure or
failures to act shall be considered “willful” or “intentional” if taken in good
faith and Executive reasonably believed such act or acts or failure or failures
to act were in the best interests of the Company.
 
(d) Termination by Executive. Executive may terminate his employment with the
Company for Good Reason, for Retirement or in a Voluntary Termination. A
“Termination for Good Reason” by Executive means a termination of Executive’s
employment by Executive within 90 days following:
 
(i) a reduction in Executive’s annual Base Salary or target Incentive
Compensation opportunity;
 
(ii) the failure to elect or reelect Executive to any of the positions described
in Section 2 above or the removal of him from any such position;
 
(iii) a material reduction in Executive’s duties and responsibilities or the
assignment to Executive of duties and responsibilities which are materially
inconsistent with his duties or which materially impair Executive’s ability to
function in the position specified in Section 2;
 
(iv) a material breach of any material provision of this Agreement by the
Company; or
 
(v) the failure by the Company to obtain the assumption agreement referred to in
Section 8(b) of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.
 
Notwithstanding the foregoing, a termination shall not be treated as a
Termination for Good Reason:
 
(A) if Executive shall have consented in writing to the occurrence of the event
giving rise to the claim of Termination for Good Reason; or
 
(B) unless Executive shall have delivered a written notice to the Board within
60 days of his having actual knowledge of the occurrence of one of such events
stating that he intends to terminate his employment for Good Reason and
specifying the factual basis for such termination, and such event, if capable of
being cured, shall not have been cured within 10 days of the receipt of such
notice.  
 
A “Termination due to Retirement” means Executive’s voluntary termination of
employment after having:
 
(I) completed at least five (5) years of service with the Company; and
 
(II) the sum of the Executive’s attained age and length of service with the
Company is at least 62 (or such lower number as the Board shall permit).
 
A “Voluntary Termination” shall mean a termination of employment by Executive
that is not a Termination for Good Reason, a Termination due to Retirement or a
Termination due to Disability, and which occurs on the 90th day after Executive
shall have given the Company written notice of his intent to terminate his
employment (or as of such later date as Executive shall specify in such notice).
 
(e) Payments and Benefits Upon Certain Terminations.
 
(i) In the event of the termination of Executive’s employment for any reason
(including a Voluntary Termination), Executive shall be entitled to any Earned
Compensation (as defined in subparagraph (v)(D) of this paragraph (e)
immediately below) owed to Executive but not yet paid and the Vested Benefits
(as defined in subparagraph (v)(H) of this paragraph (e) immediately below).
 
(ii) In the event the Employment Period ends by reason of a Termination Without
Cause or a Termination for Good Reason, Executive shall receive the Basic
Payment (as defined in subparagraph (v)(A) of this paragraph (e) immediately
below). Notwithstanding the foregoing, with respect to the legally required six
month delay in payment of the Basic Payment in the preceding sentence, the
Executive shall also be entitled to an earnings component equal to the Basic
Payment multiplied by the relevant short-term semi-annual applicable federal
rate issued by the IRS for the month in which such Basic Payment is scheduled to
be paid to the Executive; provided, however, such earnings component shall also
be paid in a lump sum at the same time as the Basic Payment.
 
(iii) In lieu of the Basic Payment, in the event the Employment Period ends by
reason of a Termination Without Cause or a Termination for Good Reason within
the 24 month period immediately following a Change of Control, Executive shall
receive the Special Payment (as defined in subparagraph (v)(F) of this paragraph
(e) immediately below) in a lump sum payment no later than ten (10) days
following the seventh-month anniversary of the date of such termination event.
Notwithstanding the foregoing, with respect to the legally required six month
delay in payment of the Special Payment in the preceding sentence, the Executive
shall also be entitled to an earnings component equal to the Special Payment
multiplied by the relevant short-term semi-annual applicable federal rate issued
by the IRS for the month in which such Special Payment is scheduled to be paid
to the Executive; provided, however, such earning component shall also be paid
in a lump sum at the same time as the Special Payment.
 
(iv) In the event of a Termination due to Disability, a Termination Without
Cause or a Termination for Good Reason, Executive shall be entitled to continued
participation in all medical, dental, hospitalization and life insurance
coverage in which he was participating on the date of the termination of his
employment until the earlier of:
 
(A) the third anniversary of his termination of employment;
 
(B) Executive’s death (provided that benefits provided to Executive’s spouse and
dependents shall not terminate upon Executive’s death); or
 
(C) the date, or dates, he receives equivalent coverage and benefits under the
plans and programs of a subsequent employer (such coverages and benefits to be
determined on a coverage-by-coverage, or benefit-by-benefit basis).
 
If the Executive’s coverage terminates due to something other than Clauses (A),
(B) or (C) above, the Company shall provide Executive with a lump sum payment in
an amount equal to the number of remaining months of coverage to which he is
entitled times the then applicable premium for the relevant benefit plan in
which Executive participated. Such lump sum amount will be paid during the
second month following the month in which such coverage expires.
 
(v) Certain Definitions. For purposes of this Section 6, capitalized terms have
the following meanings.
 
(A) “Basic Payment” means an amount equal to:
 
(I) two (2) times the annual Base Salary that is currently payable to Executive
immediately prior to the end of the Employment Period (or in the event a
reduction in Base Salary is the basis for a Termination for Good Reason, then
the Base Salary in effect immediately prior to such reduction) with such amount
being paid in a lump sum payment no later than ten (10) days following the
seventh-month anniversary of the date of the Executive’s termination event; and
 
(II) two (2) times the Target Incentive Compensation (as defined in subparagraph
(v)(G) of this paragraph (e) immediately below) for the calendar year in which
the Employment Period ends pursuant to Section 6(a), with such Target Incentive
Compensation being paid when all other executives are paid their incentive
compensation related to such calendar year, at such time and in such manner as
set forth in the relevant underlying annual incentive compensation plan
document, as in effect from time to time.
 
(B) “Change of Control” means the occurrence of any of the following events:
 
(I) any “person” (as such term is used in Section 13(d) of the Exchange Act, but
specifically excluding the Company, any wholly-owned subsidiary of the Company
and/or any employee benefit plan maintained by the Company or any wholly-owned
subsidiary of the Company) becomes the “beneficial owner” (as determined
pursuant to Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities; or
 
(II) individuals who currently serve on the Board, or whose election to the
Board or nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or
 
(III) the Company or any subsidiary of the Company shall merge with or
consolidate into any other corporation, other than a merger or consolidation
which would result in the holders of the voting securities of the Company
outstanding immediately prior thereto holding immediately thereafter securities
representing more than sixty percent (60%) of the combined voting power of the
voting securities of the Company or such surviving entity (or its ultimate
parent, if applicable) outstanding immediately after such merger or
consolidation; or
 
(IV) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, or such a plan is commenced.
 
(C) “Date of Termination” means:
 
(I) if Executive’s employment is terminated by his death, the date of his death;
and
 
(II) if Executive’s employment is terminated for any other reason, the date
specified in a notice of termination delivered to Executive by the Company (or
if no such date is specified, the date such notice is delivered).
 
(D) “Earned Compensation” means the sum of:
 
(I) any Base Salary earned, but unpaid, for services rendered to the Company on
or prior to the date on which the Employment Period ends pursuant to Section
6(a) paid in a lump sum no later than fifteen (15) days following the end of the
Employment Period;
 
(II) any annual Incentive Compensation payable for services rendered in the
calendar year preceding the calendar year in which the Employment Period ends
that has not been paid on or prior to the date the Employment Period ends (other
than (1) Base Salary and (2) Incentive Compensation deferred pursuant to
Executive’s election) and paid at the time all other executives are paid with
respect to the preceding calendar year in accordance with the underlying
incentive plan terms and conditions;
 
(III) any accrued but unused vacation days paid in accordance with the
underlying program terms and conditions; and
 
(IV) any business expenses incurred on or prior to the date of the Executive’s
termination that are eligible for reimbursement in accordance with the Company’s
expense reimbursement policies as then in effect.
 
(E) “Pro-Ration Fraction” means a fraction of which the numerator is the number
of days Executive was employed since the last anniversary of such Grant Date
through (and including) the termination date and the denominator of which is
365.
 
(F) “Special Payment” means an amount equal to:  
 
(I) three (3) times the annual Base Salary currently payable to Executive
immediately prior to the end of the Employment Period (or in the event a
reduction in Base Salary is the basis for a Termination for Good Reason, then
the Base Salary in effect immediately prior to such reduction) with such amount
being paid in a lump sum payment no later than ten (10) days following the
seventh-month anniversary of the date of the Executive’s termination event; and
 
(II) three (3) times the Target Incentive Compensation for the calendar year in
which the Employment Period ends pursuant to Section 6(a), with such Target
Incentive Compensation being paid in a lump sum payment no later than ten (10)
days following the seventh-month anniversary of the date of the Executive’s
termination event.
 
(G) “Target Incentive Compensation” means:
 
(I) with respect to the Basic Payment, with respect to any calendar year, the
annual actual Incentive Compensation Executive would have been entitled to
receive under Section 4(b) for such calendar year based on actual performance
results, if any, had he remained employed by the Company for the entire calendar
year, but then pro-rated based on the actual number of days that the Executive
was employed by the Company during such calendar year with respect to which such
Incentive Compensation relates; and
 
(II) with respect to the Special Payment, with respect to any calendar year, the
annual Incentive Compensation Executive would have been entitled to receive
under Section 4(b) for such calendar year had he remained employed by the
Company for the entire calendar year and assuming that all targets for such
calendar year had been met.
 
(H) “Vested Benefits” means amounts which are vested or which Executive is
otherwise entitled to receive under the terms of or in accordance with any plan,
policy, practice or program of, or any contract or agreement with, the Company
or any of its subsidiaries, at or subsequent to the date of his termination
without regard to the performance by Executive of further services or the
resolution of a contingency and payable in accordance with the terms of the
plan, policy, practice, program, contract or agreement under which such benefits
have accrued.
 
(f) Resignation upon Termination. Effective as of any Date of Termination under
this Section 6, Executive shall resign, in writing, from all positions then held
by him with the Company and its affiliates.
 
(g) Parachute Excise Tax – No Gross-Up Payment; Possible Reduction of Payments.
 
(i) If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with Executive’s
employment would give rise to liability of Executive for the excise tax imposed
by Section 4999 of the Code, as amended from time to time, or any successor
provision (the “Excise Tax”), then the amount or benefits payable to Executive
(the total value of such amounts or benefits, the “Payments”) shall be reduced
by the Company to the extent necessary so that no portion of the Payments to
Executive is subject to the Excise Tax; provided, however, such reduction shall
be made only if it results in Executive retaining a greater amount of Payments
on an after-tax basis (taking into account the Excise Tax and applicable
federal, state, and local income and payroll taxes).  In the event Payments are
required to be reduced pursuant to this Section 6(g), they shall be reduced in
the following order of priority in a manner consistent with Section 409A of the
Code: (A) first from cash compensation, (B) next from equity compensation, then
(C) pro-rata among all remaining Payments and benefits.
 
(ii) The independent public accounting firm serving as the Company's auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 6(g), including the
assumptions to be used in arriving at any calculations.  For purposes of making
the calculations and determinations under this Section 6(g), the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code.  The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 6(g).  The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.
 
(h) Full Discharge of Company Obligations. The amounts payable to Executive
pursuant to this Section 6 following termination of his employment (including
amounts payable with respect to Vested Benefits) shall be in full and complete
satisfaction of Executive’s rights under this Agreement and any other claims he
may have in respect of his employment by the Company or any of its subsidiaries
other than claims for common law torts or under other contracts between
Executive and the Company or its subsidiaries. Such amounts shall constitute
liquidated damages with respect to any and all such rights and claims and, upon
Executive’s receipt of such amounts, the Company shall be released and
discharged from any and all liability to Executive in connection with this
Agreement or otherwise in connection with Executive’s employment with the
Company and its subsidiaries and, as a condition to payment of any such amounts
that are in excess of the Earned Compensation and the Vested Benefits, following
the Date of Termination and if requested by the Company, Executive shall execute
a release in favor of the Company in the form approved by the Company.
 
(i) No Mitigation; No Offset. In the event of any termination of employment
under this Section 6, Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain except as specifically provided with regard to the
continuation of benefits in Section 6(e)(vi).
 
7. Noncompetition and Confidentiality.
 
(a) Noncompetition. During the Employment Period and, in the event that
Executive’s employment is terminated for any reason other than death, a
Termination Without Cause or a Termination for Good Reason, for a period of 12
months following the Date of Termination (the “Post-Termination Period”),
Executive shall not become associated with any entity, whether as a principal,
partner, employee, consultant or shareholder (other than as a holder of not in
excess of 1% of the outstanding voting shares of any publicly traded company),
that is actively engaged in any geographic area in any business which is in
competition with a business conducted by the Company at the time of the alleged
competition and, in the case of the Post-Termination Period, at the Date of
Termination.
 
(b) Confidentiality. Without the prior written consent of the Company, except:
 
(i) in the course of carrying out his duties hereunder; or  
 
(ii) to the extent required by an order of a court having competent jurisdiction
or under subpoena from an appropriate government agency,
 
Executive shall not disclose any trade secrets, customer lists, drawings,
designs, information regarding product development, marketing plans, sales
plans, manufacturing plans, management organization information (including data
and other information relating to members of the Board and management),
operating policies or manuals, business plans, financial records, packaging
design or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”) to
any third person unless such Confidential Information has been previously
disclosed to the public by the Company or has otherwise become available to the
public (other than by reason of Executive’s breach of this Section 7(b)).
 
(c) Company Property. Promptly following termination of Executive’s employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his/her control, except that
Executive may retain his personal notes, diaries, Rolodexes, calendars and
correspondence.
 
(d) Non-Solicitation of Employees. During the Employment Period and during the
one year period following any termination of Executive’s employment for any
reason, Executive shall not, except in the course of carrying out his duties
hereunder, directly or indirectly induce any employee of the Company or any of
its subsidiaries to terminate employment with such entity, and shall not
directly or indirectly, either individually or as owner, agent, employee,
consultant or otherwise, knowingly employ or offer employment to any person who
is or was employed by the Company or a subsidiary thereof unless such person
shall have ceased to be employed by such entity for a period of at least 6
months.
 
(e) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, nonsolicitation, confidentiality and Company property relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that the Company shall be entitled to an injunction, restraining order or
such other equitable relief restraining Executive from committing any violation
of the covenants and obligations contained in this Section 7. These injunctive
remedies are cumulative and are in addition to any other rights and remedies the
Company may have at law or in equity.
 
8. Miscellaneous.
 
(a) Survival. Sections 5(d) (relating to the Company’s obligation to indemnify
Executive), 6 (relating to early termination), 7 (relating to noncompetition,
nonsolicitation and confidentiality) and 8(o) (relating to governing law) shall
survive the termination hereof, whether such termination shall be by expiration
of the Employment Period or an early termination pursuant to Section 6 hereof.
 
(b) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale of assets as described in the preceding
sentence, it shall use its reasonable best efforts to cause such assignee or
transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder. This Agreement shall also inure to the benefit of Executive’s
heirs, executors, administrators and legal representatives and beneficiaries as
provided in Section 8(d).
 
(c) Assignment. Except as provided under Section 8(b), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.
 
(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
(e) Resolution of Disputes. Any disputes arising under or in connection with
this Agreement shall, at the election of Executive or the Company, be resolved
by binding arbitration, to be held in Chicago, Illinois in accordance with the
rules and procedures of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Costs of the arbitration shall be borne by the Company.
Unless the arbitrator determines that Executive did not have a reasonable basis
for asserting his position with respect to the dispute in question, the Company
shall also reimburse Executive for his reasonable attorneys’ fees incurred with
respect to any arbitration. Pending the resolution of any arbitration or court
proceeding, the Company shall continue payment of all amounts due Executive
under this Agreement and all benefits to which Executive is entitled at the time
the dispute arises (other than the amounts which are the subject of such
dispute).
 
(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters referred to herein. No amendment
to this Agreement shall be binding between the parties unless it is in writing
and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein. Executive acknowledges that he
is entering into this Agreement of his own free will and accord, and with no
duress, that he has been represented and fully advised by competent counsel in
entering into this Agreement, that he has read this Agreement and that he
understands it and its legal consequences.
 
(g) Representations. Executive represents that his employment hereunder and
compliance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has the full corporate power and authority to execute and deliver this
Agreement. The Company has taken all action required by law, the Certificate of
Incorporation, its By-Laws or otherwise required to be taken by it to authorize
the execution, delivery and performance by it of this Agreement. This Agreement
is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.
 
(h) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event any of Section 7(a), (b) or
(d) is not enforceable in accordance with its terms, Executive and the Company
agree that such Section shall be reformed to make such Section enforceable in a
manner which provides the Company the maximum rights permitted at law.
 
(i) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
 
(j) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt when delivered or sent by telecopy and upon mailing when
sent by registered mail, and shall be addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):
 
If to the Company:


2021 Spring Road
Suite 600
Oak Brook, IL 60523
Attention: General Counsel
Phone No.: (708) 483-1300
 
If to Executive:
2021 Spring Road, Suite 500  (Attn:  Chris Sliva)
Oak Brook, IL 60523
 
(k) Amendments. This Agreement may not be altered, modified or amended except by
a written instrument signed by each of the parties hereto.
 
(l) Headings. Headings to Sections in this Agreement are for the convenience of
the parties only and are not intended to be part of or to affect the meaning or
interpretation hereof.
 
(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  
 
(n) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.
 
(o) Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.
 
(p) Code Section 409A Policies and Procedures.  This Agreement incorporates the
terms of the TreeHouse Foods, Inc. Code Section 409A Policies and Procedures,
originally effective as of January 1, 2009 and as may be amended from time to
time.
 


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.
 

   
TREEHOUSE FOODS, INC.
           
By:
 /s/ Sam K. Reed
     
Sam K. Reed
     
President and Chief Executive Officer
                     EXECUTIVE:          /s/ Christopher D. Sliva      
Christopher D. Sliva                  